



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Tedham
                v. Tedham,









2004 BCCA
            101




Date: 20040225





Docket: CA030339

Between:

Jacqueline
      Margaret Tedham

Appellant

(
Plaintiff)

And

David Stuart
      Tedham

Respondent

(
Defendant)












Before:



The Honourable
            Madam Justice Rowles





The Honourable
            Madam Justice Prowse





The Honourable
            Madam Justice Huddart









M.E.B. Wood



Counsel for the Appellant





J.A.W. Schuman
            and K.L. Basran



Counsel for the Respondent





Place and
            Date of Hearing:



Vancouver, British Columbia





October 3, 2003





Written
            Submissions Received:



January 20, February 9 and 16, 2004





Place and
            Date of Judgment:



Vancouver, British Columbia





February 25, 2004









Supplementary
              Reasons of the Court on Costs





Reasons for Judgment of the Court:

[1]

On
        November 7, 2003, this Court released judgment allowing Ms. Tedham's
      appeal with respect to reapportionment of family assets, retroactive child
      support
      and costs.  The decision may be found at 2003 BCCA 600.

[2]

In
        addressing the issue of costs of the trial, Madam Justice Prowse, speaking
      for the Court, stated (at paras. 73-74):

Since the order
        of the trial judge with respect to costs was based on his finding that
        Mr. Tedham had enjoyed success on virtually every issue at trial, that
        order must be set aside.  The effect of this judgment is to make Ms. Tedham
        successful on two of the main issues at trial, namely, reapportionment
        and retroactive child support.  She was also successful with respect to
        the quantum of spousal support.  She did not succeed, however, in establishing
        that the contributions of her parents to the properties were loans, or
        that her parents had a legal interest in the Whistler property, matters
      which occupied a significant portion of the trial.

In these circumstances, I would make an order that Ms. Tedham receive
        70 percent of her costs of the trial.  I would also award her 100 percent
      of her costs of the appeal.

[3]

Following
        the release of judgment, counsel made further submissions, in writing,
        with respect to the issue of costs of the trial.  In essence, counsel
        for Mr. Tedham submits that this Court should not interfere with the
        trial
        judge's award of costs in favour of Mr. Tedham having regard to the overall
      issues at trial.

[4]

We
        have reviewed the written submissions.  In our view, Mr. Tedham's submission
        overlooks the substantial success enjoyed by Ms. Tedham on appeal with
        respect to critical issues at trial.  In the result, we remain satisfied
        that the appropriate order is that Ms. Tedham receive 70 percent of her
      costs of the trial and 100 percent of her costs of the appeal.



The Honourable
Madam Justice Rowles

The Honourable
Madam Justice Prowse

The Honourable
Madam
      Justice Huddart




